Citation Nr: 0936291	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to service connection for a lower back 
disability, to include as secondary to or aggravated by 
service-connected bilateral knee or ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of entitlement to service connection for a lower 
back disability, to include as secondary to or aggravated by 
service-connected bilateral knee or ankle disabilities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the Veteran's 
flexion is limited to 30 degrees or extension limited to 15 
degrees.

2.  The medical evidence does not establish the presence of 
instability in the Veteran's left knee.

3.  The Veteran's left knee is productive of locking, pain 
and effusion into the joint.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a left 
knee disability have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Regarding the Veteran's left knee disability increased rating 
claim, VA's notice requirements were addressed in letters 
dated in August 2004 and October 2008, and the Veteran's 
claim was subsequently readjudicated as reflected by a 
December 2008 supplemental statement of the case.  
Additionally, in his submitted statements and at his 
examinations for VA purposes, the Veteran discussed his left 
knee disability symptomatology.  Likewise, the Veteran has 
been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that a reasonable person, such as the Veteran, would know 
what was necessary to substantiate his claim, and that any 
notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's VA and private treatment records 
have been obtained, which includes all available records 
identified by the Veteran as relevant.    The Veteran was 
afforded two examinations for VA purposes that addressed  the 
severity of his left knee disability.  The Veteran was also 
given the opportunity to request a hearing before the Board 
(through the hearing designation on the VA Form 9 enclosed 
with his June 2006 supplemental statement of the case), and 
in the statement that the Veteran submitted in lieu of his VA 
Form 9, the Veteran did not request a Board hearing.  
Moreover, the Veteran's representative has not indicated that 
the Veteran desires a Board hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II. Increased Rating

The Veteran contends that the current severity of his left 
knee disability entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability is currently assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, and the RO concluded a 10 percent 
rating adequately compensated the Veteran for functional loss 
due to pain on motion.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee, stating that a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees; a 10 percent rating is 
warranted where extension is limited to 10 degrees; a 20 
percent rating is warranted where extension is limited to 15 
degrees; a 30 percent rating is warranted where extension is 
limited to 20 degrees; and a 40 percent rating is warranted 
where extension is limited to 30 degrees.

Additionally, the criteria for a rating based on limitation 
of flexion of the knee are set forth in Diagnostic Code 5260, 
which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 
percent ratings for instability are assigned depending on 
whether the impairment of the knee, involving either 
recurrent subluxation or lateral instability, is slight, 
moderate, or severe, respectively.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides criteria for the evaluation of 
impairment arising from dislocated semilunar cartilage in the 
knee.  Under this Diagnostic Code, a 20 percent disability 
rating (the only rating available under this Diagnostic Code) 
is assigned in cases of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a Diagnostic Code 5258.  Symptoms 
related to the removal of cartilage warrant a 10 percent 
rating.  38 C.F.R. § 4.71a Diagnostic Code 5259.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  See VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

At the outset of this discussion, the Board notes that the 
Veteran was granted service connection for a left knee strain 
as secondary to his service-connected right ankle disability 
and right knee strains in a November 2002 rating decision, at 
which time the RO assigned a 10 percent disability rating for 
functional loss due to pain.  

The relevant evidence of record includes an April 2004 VA 
emergency room treatment record, which reflects that the 
Veteran reported that his left knee had "locked up."  On 
examination, the Veteran's left knee did not evidence any 
swelling, erythema, or pathological laxity.  His left knee 
had lateral point tenderness and crepitation on flexion, but 
he had full range of left knee motion.  An impression of left 
knee osteoarthritis and possible ligament sprain was noted.  

A May 2004 private treatment record reflects that the Veteran 
sought treatment for his left knee pain.  The Veteran denied 
that his knee would give out, and on examination, a small 
medial effusion, positive McMurray's test, crepitus on 
passive range of motion testing, and medial joint line 
tenderness was noted.  However, the Veteran had full active 
range of motion.  An assessment of left knee inflammatory 
osteoarthritis, rule out partial meniscal tear, was noted.

VA X-rays of the Veteran's left knee taken in July 2004 
revealed minimal degenerative spurring, and an MRI of the 
Veteran's left knee taken in November 2004 revealed early 
degenerative changes and an undersurface tear of the 
posterior horn of the medial meniscus.

The Veteran underwent an examination for VA purposes in 
January 2005, which included an assessment of the Veteran's 
left knee disability.  The examiner notes that the Veteran's 
left knee general appearance, Drawer's test, and McMurray's 
test were within normal limits; however, an examination 
revealed "locking" pain.  The Veteran's left knee range of 
motion studies revealed flexion to 120 degrees, with pain 
occurring at 120 degrees, and extension to 0 degrees.  The 
examiner further noted that the Veteran's range of motion was 
additionally limited after repetitive use by lack of 
endurance and pain, with pain having the major functional 
impact, but not by fatigue, weakness, or incoordination.  The 
specific amount of additional limitation of motion was not 
identified.  Left knee x-rays conducted in conjunction with 
the examination were deemed within normal limits, and the 
examiner noted a final diagnosis of left knee strain.

An April 2005 VA urgent care treatment record reflects that 
the Veteran reported experiencing left knee pain for one week 
prior to the time of treatment.  The treating medical 
professional noted that the Veteran had moderate knee pain 
without obvious swelling, and the Veteran was prescribed pain 
medication.  A subsequent April 2005 VA orthopedic 
consultation record reflects that the Veteran was seeking 
follow-up care for his left knee pain and requesting a refill 
of his pain medication.  On examination, the Veteran's left 
knee had no gross effusion and was diffusely tender.  An 
adequate examination of the Veteran's left knee range of 
motion was not possible due to guarding, but the treating 
medical professional noted that the Veteran was able to bend 
his knee to 90 degrees when dressing.  X-rays of the 
Veteran's left knee did not reveal any overt degenerative 
joint disease, and the treating medical professional noted an 
assessment of left knee pain, probably degenerative in 
nature, and an undersurface tear.

VA x-rays of the Veteran's left knee taken in May 2005 
revealed no evidence of an acute injury or destructive 
process, but did reflect evidence of minimal degenerative 
spurring and a small suprapatellar effusion.  An October 2005 
VA treatment record reflects that the Veteran reported severe 
left knee pain, and his prescription medications were 
refilled.

A January 2006 VA treatment record reflects that the Veteran 
reported experiencing knee pain after "hearing a crunching 
sound" in his knee, and x-rays conducted of the Veteran's 
left knee revealed findings that were consistent with early 
degenerative arthritis and that also suggested a small 
effusion.  On examination, the Veteran had mild effusion, 
occasional medial tenderness, and crepitus under the patella 
with knee flexion.  However, the Veteran's left knee 
evidenced no masses, discoloration, or warmth, and had a full 
range of motion.  An assessment of left knee osteoarthritis 
with a possible acute worsening was noted.

A May 2006 VA treatment record reflects that the Veteran 
reported left knee pain, and an examination revealed mild 
left knee effusion with medial tenderness but no erythema or 
warmth.  A May 2007 VA treatment record reflects that the 
Veteran sought treatment for severe left knee pain.  On 
physical examination, the Veteran's left knee evidenced 
effusion and medial joint line tenderness.  However, there 
was no medial or lateral instability and no clicking or 
popping on passive range of motion testing.  X-rays conducted 
at this time revealed bi-compartmental degenerative joint 
disease involving the medial and patellofemoral joints.

An October 2008 VA treatment record reflects that the Veteran 
sought treatment for left knee pain after jogging and 
twisting his knee.  An examination of the knee revealed 
edema, tenderness to the touch, warmth, and increased pain 
with touching and passive range of motion, and 
contemporaneous x-rays of the Veteran's left knee revealed 
tri-compartmental osteoarthritis.  A subsequent October 2008 
VA MRI revealed mild scattered osteoarthritis, a meniscal 
tear, and moderate joint effusion.

The Veteran underwent a knee examination for VA purposes in 
October 2008, during which the Veteran reported left knee 
pain, weakness, stiffness, swelling, giving way, and locking.  
However, the Veteran denied having any heat, redness, lack of 
endurance, fatigability, or dislocation.  On physical 
examination, the examiner noted that the Veteran had a left 
leg limp, and his left knee evidenced edema, but was 
otherwise negative.  The Veteran demonstrated left knee 
flexion to 90 degrees and extension to 0 degrees, and the 
examiner noted that the Veteran's knee function was 
additionally limited by pain on repetitive motion, but there 
was no additional limitation due to fatigue, weakness, lack 
of endurance, or incoordination.  A specific additional loss 
of range of motion, if there was any, was not set forth.  
Stability testing regarding the Veteran's anterior and 
posterior cruciate ligaments and medial and collateral 
ligaments were within normal limits, as well as medial and 
lateral meniscus testing.  Additionally, x-rays of the 
Veteran's left knee were deemed to be within normal limits.  
A diagnosis of left knee strain was recorded, and the 
examiner noted that occupational effects of this disability 
would include difficulty in bending, prolonged standing, and 
sitting.

Turning first to Diagnostic Code 5257, while the evidence of 
record reflects that the Veteran has occasionally reported 
episodes of locking, instability, and weakness, no clinical 
evidence of instability or subluxation was detected at his 
most recent examination for VA purposes, and none was noted 
in 2005 or 2007.  Thus, the Board concludes that the evidence 
of record fails to establish the presence of instability as 
to warrant a rating under 38 C.F.R. § 4.71a Diagnostic Code 
5257. 

Turning next to Diagnostic Code 5260 for limitation of 
flexion, the evidence of record reflects that the Veteran has 
consistently demonstrated at least 90 degrees of left knee 
flexion, and Diagnostic Code 5260 requires limitation of 
flexion to 60 degrees to warrant even a noncompensable 
rating.  Thus, even considering some additional limits caused 
by pain, the record in no way suggests any additional 
limitation of motion even approaches the loss of another 45 
degrees of flexion to warrant a compensable evaluation.  

Similarly, with respect to Diagnostic Code 5261 for 
limitation of extension, the evidence of record fails to 
reflect that the Veteran has any limitation of extension, as 
his extension has consistently been recorded to 0 degrees; 
therefore, he is not entitled to an increased rating pursuant 
to Diagnostic Code 5261.  See 38 C.F.R. § 4.71a Diagnostic 
Code 5261 (requiring limitation of extension to 5 degrees to 
warrant even a noncompensable rating, and limitation to as 
much as 10 degrees to warrant a 10 percent evaluation.)  Also 
in this regard, it is observed that where VA examiners 
described additional limitations due to pain, they were 
apparently referring to flexion, rather than extension, as 
they had identified some limitations of flexion and no 
limitations of extension.  Therefore, there would be no 
additional limitation of extension during pain flare-ups. 

Regarding Diagnostic Code 5258, the Board finds sufficient 
evidence of locking, pain, effusion, and meniscal tears to 
warrant the assignment of a 20 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5258 (assigning 20 percent disability 
rating in cases of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint).  The evidence of record reflects that the Veteran 
reported that his knee had "locked up" in April 2004; a 
medial meniscus tear was detected in a July 2004 MRI; the 
Veteran was noted to have an episode of "locking pain" at 
his January 2005 examination for VA purposes; x-rays taken in 
May 2005 and May 2006 revealed knee effusion; and an October 
2008 MRI also revealed a meniscal tear and joint effusion.  
Given this evidence, the Board concludes that a 20 percent 
rating under Diagnostic Code 5258 is appropriate.  Since this 
Diagnostic Code also contemplates limitation of motion 
(locking), separate evaluations under this code and 
Diagnostic Codes 5260 and 5261 would not be warranted.  

As there is no evidence that the Veteran has undergone 
surgery for removal of his meniscus, Diagnostic Code 5259 is 
inapplicable.  Nor is there evidence of ankylosis, tibia and 
fibula impairment or genu recurvatum, such that evaluations 
pursuant to Diagnostic Codes 5256, 5262 and 5263 are not 
appropriate.  

Finally, the Board concludes that there is no showing that 
the severity of the Veteran's left knee disability reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of a higher rating on an 
extraschedular basis.  While the examiner who conducted the 
Veteran's October 2008 examination for VA purposes noted some 
potential effect of the Veteran's left knee disability on 
occupational duties, including difficulty in bending, 
prolonged standing, and sitting, the Veteran's claims file 
reflects that he has been unemployed since 1995, when he 
resigned from the postal service due to his ankle 
disabilities.  Furthermore, the Veteran has stated that he 
has not undergone any surgeries for his left knee disability, 
and the medical evidence of record also fails to reflect any 
hospitalizations related to his left knee disability.  Thus, 
the Board concludes that the Veteran's left knee disability 
has not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating of 20 percent for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

A January 2005 examination conducted for VA purposes has 
suggested the Veteran's service-connected ankle disabilities 
may aggravate his lower back disability.  Given this, 
clarification regarding whether the Veteran's lower back 
disability is permanently aggravated by his service-connected 
disabilities for VA purposes is needed.  In doing so, it will 
be necessary to address any delineation between the baseline 
of the Veteran's lower back disability and any aggravation of 
his condition that is attributable to his service-connected 
disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(concluding that ". . . pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation").  Moreover, 38 C.F.R. § 3.310(b) instructs 
that VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

Additionally, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from December 2008 to 
the present.

2.  Thereafter, the AMC should arrange for 
an examination of the Veteran to obtain a 
VA medical opinion to address whether, and 
to what extent, the Veteran's service-
connected bilateral ankle and/or knee 
disabilities aggravate his nonservice-
connected lower back disability.  

The examiner is asked to review the 
Veteran's claims file and opine whether it 
is as likely as not (i.e., a 50 percent 
probability or greater) that the Veteran's 
service-connected disabilities aggravate 
his nonservice-connected lower back 
disability.

The examiner is advised that aggravation 
is defined, for VA purposes, as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

If a finding of aggravation is made, the 
examiner should cite the medical evidence 
contained in the Veteran's claims file 
that reflects this aggravation.  The 
examiner should also cite the baseline 
level of the Veteran's lower back 
disability before the aggravation.
 
3.  After the requested development has 
been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


